Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the apparatus comprising: a processor; and memory storing computer readable instructions that, when executed by the processor, cause the apparatus to: determine a location of one or more shelf edge electronic displays positioned on a shelf, the shelf edge electronic displays associated with one or more items positioned on the shelf within a facility, wherein the one or more items each have an electronic display; detect a computing device associated with a user within the facility; determine, via the computing device, whether the user is in proximity to the one or more shelf edge electronic displays associated with the one or more items; direct the user to the one or more items by altering the one or more shelf edge electronic displays when the user is in proximity to the one or more items; alter the electronic display of a first item of the one or more items when the user is in proximity to the one or more items; and direct the user to other items similar to or related to the one or more items by altering the one or more shelf edge electronic displays and the electronic display of the first item of the one or more items when the user is in proximity to the one or more items by apportioning a streaming video between the one or more shelf edge electronic displays and the electronic display of the first item of the one or more items when the user is in proximity to the one or more items, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684      


						/QUAN-ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684